                             United States District Court
                                       for the
                             Southern District of Florida

Patricia Jendry, Plaintiff               )
                                         )
v.                                       )
                                         ) Civil Action No. 17-61481-Civ-Scola
Nancy A. Berryhill, Acting               )
Commissioner of Social Security,         )
Defendant                                )

         Order on Magistrate Judge’s Report and Recommendation
      This case was referred to United States Magistrate Judge Edwin G.
Torres for a ruling on all pre-trial, nondispositive matters and for a Report and
Recommendation on any dispositive matters. On August 16, 2018,
Judge Torres issued a Report, recommending that the Court deny the Plaintiff’s
motion for summary judgment, grant the Defendant’s motion for summary
judgment, and affirm the Administrative Law Judge’s (“ALJ”) decision. (Report,
ECF No. 21.) No objections were filed and the time to do so has long passed. As
a result, the Court reviews Judge Torres’s Report for clear error. See Macort v.
Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).
      Upon review of Judge Torres’s Report, the record, and the relevant legal
authorities, the Court finds Judge Torres’s Report cogent and compelling.
Accordingly, the Court affirms and adopts Judge Torres’s Report and
Recommendation (ECF No. 21). The Court denies the Plaintiff’s motion for
summary judgment (ECF No. 17), grants the Defendant’s motion for summary
judgment (ECF No. 19), and hereby affirms the ALJ’s ruling. The Court directs
the Clerk to close this case.
      Done and ordered in chambers, at Miami, Florida, on October 31, 2018.



                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
